Citation Nr: 0603631	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  05-07 606	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan



THE ISSUE

Entitlement to service connection for hearing loss.



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision by the RO.  In March 
2005, the veteran withdrew his request for a Board hearing.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

A remand is required in order to afford the veteran an 
audiology examination.  This is necessary because he states 
he worked as a turret mechanic on M-60 tanks, and was on them 
when 105mm guns were fired; because his service records show 
that he was treated for otitis; because evidence shows that 
his auditory thresholds at some frequencies shifted upward 
during service; because he has asserted that he has had 
problems with his hearing ever since service; and because it 
is not clear from the current record whether he has a hearing 
disability within the meaning of the law and, if so, whether 
it may properly be attributed to his period of active duty in 
the military.  38 C.F.R. § 3.159(c)(4) (2005). 

The Board notes that, when VA becomes aware of the existence 
of potentially relevant records before deciding a claim, VA 
will notify the claimant of the records and request that the 
claimant provide a release therefor.  If the claimant does 
not provide any release of the relevant records that VA is 
unable to obtain, VA will request that the claimant obtain 
the records and provide them to VA.  See 38 C.F.R. § 
3.159(e)(2) (2005).

Here, VA has been placed on notice by the veteran of the 
existence of relevant private records at Ford Motor Company, 
where he was employed immediately after separation from 
service.  In the February 2005 Statement of the Case,  the RO 
noted that the veteran did not respond to the Duty to Assist 
letter that had been sent to him in April 2004, enclosing a 
medical release form so that he could be provided assistance 
in obtaining private medical records.  Nevertheless, because 
the case is being remanded, the Board will give him another 
opportunity to provide releases, not only for Ford Motor 
Company, but also for any other post-service providers he has 
consulted concerning his hearing impairment.  

Accordingly, this matter is hereby REMANDED for the following 
actions:

1.  Ask the veteran to provide a release 
for relevant records in the possession of 
Ford Motor Company, as well as to 
identify and provide releases for any 
other post-service facilities where he 
has been tested or treated for hearing 
loss.  If he provides appropriate 
release(s), make efforts to obtain the 
records of those tests and/or treatment, 
following the procedures set forth in 38 
C.F.R. § 3.159.  If additional evidence 
is received, associate it with the file.

2.  After the foregoing development has 
been completed, schedule the veteran for 
an audiological examination.  The 
examiner should review the claims file 
and conduct audiometric testing to 
determine whether the veteran has a 
current hearing disability within the 
meaning of the law.  (That is to say, 
whether the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or 
whether auditory thresholds for at least 
three of those frequencies is 26 decibels 
or greater; or whether speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.)  If it is 
determined that he does have such a 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., whether it is 50 
percent or more probable) that the 
currently noted disability can be 
attributed to his period of active 
military service.  A complete rationale 
should be provided.

3.  Thereafter, take adjudicatory action 
on the veteran's claim for service 
connection for hearing loss.  If the 
benefit sought remains denied, issue the 
veteran a Supplemental Statement of the 
Case (SSOC).

After the veteran has been given an opportunity to respond to 
the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

